DETAILED ACTION
This action is responsive to communication filed on 10/17/22. The current pending claims are 1 – 4.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 9420696 A1 (hereinafter Pordage) in view of US Patent Application Publication 2012/0246816 (hereinafter Jung).
Regarding claim 1, Bruzenak shows a unisex urinal structure comprising: a body (2) including a horizontal receptacle (2a) and a vertical urinal portion (2b); wherein the horizontal receptacle includes an arcuate rib (18) formed on a top thereof (fig. 12), a draining portion defined inside the horizontal receptacle (note annotated fig. below), at least one water spray element (23, 23a) arranged on an inner wall of the arcuate rib and corresponding to the draining portion (note annotated fig. below), a dropping segment formed on the draining portion and corresponding to a bottom of the horizontal receptacle (note annotated fig. below), and a pipe (4) arranged on a bottom of the dropping segment, wherein the pipe has a first straight section, a S-shaped section (4a) communicating with a bottom of the first straight section, and a second straight section communicating with an end of the S-shaped section opposite to the straight section (note annotated fig. below); wherein the vertical urinal portion (2b) is vertically connected with the horizontal receptacle (2a), and the vertical urinal portion includes a collection tank (note annotated fig. below) defined inside the vertical urinal portion, at least one water spray element (11) of the vertical urinal portion arranged on a top of the vertical urinal portion and corresponding to the collection tank (note annotated fig. below); wherein a guide conduit (9) is fixed on a predetermined position thereof in the vertical urinal portion and a predetermined position in the horizontal receptacle and is configured to communicate with the at least one water spray element of the vertical urinal portion and the at least one water spray element of the horizontal receptacle, wherein a top of the guide conduit (14) is in communication with an outlet tube (17) of a flushing device (10) (fig. 10). Pordage shows manual buttons for activating the flushing device and thus fails to show wherein a sensory switch is fixed on a predetermined position of the body, wherein the flushing device is turned on to control the at least one water spray element of the horizontal receptacle and the at least one water spray element of the vertical urinal portion to spray waters. Attention is turned to Jung which shows using a sensor to detect a user to automatically initiate a flush in lieu of a manual button type as functionally equivalent (par. 36, 38). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention modify the actuator of Pordage to be a sensory switch that is fixed on a predetermined position of the body, wherein the flushing device is turned on to control the at least one water spray element of the horizontal receptacle and the at least one water spray element of the vertical urinal portion to spray waters to automatically initiate a flush so that a user does not have to contact a button which promotes a more hygienic environment and ensures the urinal or toilet is flushed once a user is finished as is known in the art and evidenced by the teachings above.

    PNG
    media_image1.png
    468
    450
    media_image1.png
    Greyscale

Regarding claim 2, Jung shows the sensor is an infrared sensor (par. 38).
Regarding claim 3, Pordage shows the vertical portion (2a) has an arcuate fringe formed on an outer wall thereof, wherein the arcuate fringe has an upper section formed on a top thereof, and the arcuate fringe has two peripheral sections extending from two sides of the upper section (note annotated fig. below).

    PNG
    media_image2.png
    451
    337
    media_image2.png
    Greyscale

Regarding claim 4, Pordage shows the horizontal receptacle includes a seat (3) formed on a top of the upper arcuate rib, and the seat has at least two rotary shafts (6, 6’) corresponding to the upper arcuate rib (fig. 15).
Regarding claim 6, Pordage shows a respective water spray element (11) has a connection portion (11a) formed on an end thereof and configured to connect with the outlet tube (17) of the flushing device, the connection portion has a guide orifice defined therein (see fig. 12), a nozzle opposite to the guide orifice (see fig. 12), and a tilted face (see face of nozzle 11 in fig. 13) formed corresponding to and perpendicular to the nozzle so that the waters are sprayed to the collection tank vertically (see fig. 12, 13).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pordage and Jung as applied to claims 1 – 4 and 6 above, and further in view of US Patent 5,806,107 (hereinafter Tilton).
Regarding claim 5, Pordage fails to show the vertical urinal portion includes multiple screwing portions arranged on an inner wall thereof and configured to support the vertical urinal portion on a predetermined wall of a building or a toilet. Attention is turned to Tilton which shows it is common to mount a urinal portion utilizing screw portions in an inner wall to a wall of a building (col. 2, ln. 34 – 35). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to utilize multiple screwing portions arranged on an inner wall thereof and configured to support the vertical urinal portion on a predetermined wall of a building or a toilet to secure the urinal structure of Pordage to the wall in a well-known manner as evidenced by the teachings above.
Response to Arguments
Applicant's arguments filed 10/17/22 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the height, the intended user, the volume of flush water) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that the device of Pordage is intended to receive both urine and feces, this argument is not found persuasive since this is an intended use argument, and the device of Pordage is capable of being used exclusively as a urinal if a user so desired.
In response to applicant’s argument that the location of elements 4 and 5 make it difficult for children and elders, this argument is a mere allegation and not found convincing since the disclosure is silent as to convenience factors for various users.
In response to applicant’s argument that Jung fails to show a horizontal receptacle and a vertical urinal portion, and an S-shaped section, and a second straight section, this argument is moot since these features were not relied upon in the teaching of Jung. Jung was relied upon as a teaching of including a sensory switch. 
In response to applicant’s argument that Jung fails to show the sensory switch is fixed on a predetermined position of the body, this argument is moot since these features were not relied upon in the teaching of Jung. Pordage shows a switch fixed on a predetermined position of the body, and Jung was relied upon as a teaching of substituting a sensory switch for a manual switch. The rejection is deemed proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754